 1                                                                The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                                 NO. 2:18-MC-00099-RSL
11
                                            Plaintiff,             (2:07-CR-00302-RSM-1)
12
             v.                                                Agreed Continuing Garnishment
13                                                             Order
     JOHN MALCOLM STEWART,
14
              Defendant/Judgment Debtor,
15
           and
16
     VOLUME SERVICES, INC.,
17
                                         Garnishee.
18
19
20          A Writ of Continuing Garnishment directed to Garnishee, Volume
21   Services, Inc., has been duly issued and served upon the Garnishee. Pursuant
22
     to the Writ, Garnishee Volume Services, Inc. filed its Answer on November 16,
23
     2018, stating that at the time of the service of the Writ, Defendant/Judgment
24
25   Debtor John Malcolm Stewart (Mr. Stewart) was an active employee who was

26   paid bi-weekly.
27   //
28


     AGREED CONTINUING GARNISHMENT ORDER                                      UNITED STATES ATTORNEY’S OFFICE
                                                                               700 STEWART STREET, SUITE 5220
     (USA v. John Malcolm Stewart and Volume Services, Inc.,                          SEATTLE, WA 98101
     USDC#: 2:18-MC-009992-RSL / 2:07-CR-00302-RSM-1) - 1                             PHONE: 206-553-7970
 1          After notification of the garnishment proceeding was mailed to the parties
 2
     on or about October 12, 2018, the Defendant/Judgment Debtor has not
 3
     requested a hearing to determine exempt property as of this date. On February
 4
     19, 2019, the United States filed an Agreed Motion to Issue Continuing
 5
 6   Garnishment Order, stating that it had agreed with Mr. Stewart, through his

 7   counsel, to request a reduced garnishment rate of 15 percent of his disposable
 8
     earnings at Volume Services, Inc.                  The United States attached a Proposed
 9
     Agreed Continuing Garnishment Order to that effect, jointly presented with Mr.
10
     Stewart for signature.
11
12          IT IS THEREFORE ORDERED as follows:

13          That Garnishee, Volume Services, Inc., shall pay to the United States
14
     District Court for the Western District of Washington, all non-exempt earnings
15
     payable to Mr. Stewart, that it has previously withheld pursuant to the Writ of
16
     Garnishment;
17
18          That from this date forward, Volume Services, Inc. shall withhold and pay

19   to the United States District Court for the Western District of Washington, 15
20
     percent of the disposable earnings payable to Mr. Stewart upon each period of
21
     time when Mr. Stewart is entitled to receive such funds, and shall continue
22
     such payments, if any, until Mr. Stewart’s debt is paid in full or until he is no
23
24   longer an active employee of Garnishee and the Garnishee no longer has

25   possession, custody, or control of any funds due and owing to Mr. Stewart, or
26
     until further order of this Court;
27
28


     AGREED CONTINUING GARNISHMENT ORDER                                   UNITED STATES ATTORNEY’S OFFICE
                                                                            700 STEWART STREET, SUITE 5220
     (USA v. John Malcolm Stewart and Volume Services, Inc.,                       SEATTLE, WA 98101
     USDC#: 2:18-MC-009992-RSL / 2:07-CR-00302-RSM-1) - 2                          PHONE: 206-553-7970
 1           That such payments shall be applied to Mr. Stewart’s outstanding
 2
     obligation by the United States District Court for the Western District of
 3
     Washington; and
 4
             That the payments shall be made out to the United States District Court,
 5
 6   Western District of Washington, referencing Case Nos. 2:07-CR-00302-RSM-1

 7   and 2:18-MC-00090-RSL, and delivered either personally or by First Class Mail
 8
     to:
 9
                     United States District Court, Western District of Washington
10                   Attn: Financial Clerk – Lobby Level
                     700 Stewart Street
11
                     Seattle, Washington 98101.
12
13                   DATED this 20th day of February, 2019.
14
15
16                                             A
                                               Robert S. Lasnik
17                                             United States District Court Judge
18
19
20
21
22
23
24
25
26
27
28


      AGREED CONTINUING GARNISHMENT ORDER                                 UNITED STATES ATTORNEY’S OFFICE
                                                                           700 STEWART STREET, SUITE 5220
      (USA v. John Malcolm Stewart and Volume Services, Inc.,                     SEATTLE, WA 98101
      USDC#: 2:18-MC-009992-RSL / 2:07-CR-00302-RSM-1) - 3                        PHONE: 206-553-7970
